Citation Nr: 1745271	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-17 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for a low back disability.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's low back disability is currently rated at 40 percent disabling.  In order to receive a higher rating, the evidence must show either unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes due to intervertebral disc syndrome (IVDS) of six weeks or longer duration during the prior year.  Ankylosis was not present on the Veteran's June 2016 VA examination or elsewhere in his medical records.  

Regarding IVDS, the June 2016 VA examiner stated that the Veteran did not have IVDS; accordingly, the examiner did not solicit information from the Veteran regarding any incapacitating episodes.  This finding conflicts with the August 2012 VA examiner's finding that the Veteran has had incapacitating episodes due to IVDS.  On remand, the RO should obtain a supplemental opinion reconciling these findings and providing the duration of any incapacitating episodes due to IVDS since the August 2012 VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA or adequately identified private treatment records regarding the Veteran's service-connected back disability. 

2.  Return the file to the June 2016 VA examiner for a supplemental opinion.  The examiner must state whether the Veteran has had any incapacitating episodes due to IVDS since his August 2012 VA examination.  If yes, the examiner must indicate the duration of the episodes and the number of episodes per year.  For the purposes of this opinion, incapacitating episode means clinician-ordered bedrest.  If the examiner believes the Veteran does not have IVDS, the examiner must reconcile this finding with the Veteran's history of IVDS as documented in the August 2012 VA examination report.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

3.  The AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals
Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim.  38 C.F.R. § 20.1100(b) (2016).
 



